DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               ALLIED CAPITAL AND DEVELOPMENT GROUP
                       OF SOUTH FLORIDA, LLC,
                              Appellant,

                                    v.

                        NATALIE SCHLEIFER,
                             Appellee.

                              No. 4D21-1359

                           [October 14, 2021]

  Appeal of a nonfinal order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; G. Joseph Curley, Jr., Judge; L.T.
Case No. 50-2020-CA-013407-XXXX-MB.

   Richard G. Haddad of Otterbourg P.C., New York, NY, Eleni
Kastrenakes Howard of Akerman LLP, West Palm Beach, and Kristen M.
Fiore of Akerman LLP, Tallahassee, for appellant.

  Gerald F. Richman of Fisher Potter Hodas, PL, West Palm Beach, for
appellee.

PER CURIAM.

   Affirmed.

CIKLIN, FORST and ARTAU, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.